 



EXHIBIT 10(l)
CORE MOLDING TECHNOLOGIES, INC.
2007 CASH PROFIT SHARING PLAN
Core Molding Technologies, Inc. has established a cash profit sharing plan for
its officers, key managers, salaried, and non-represented employees, which is
calculated as follows:

  1.   The Company’s Board of Directors establishes a threshold for Earnings
Before Taxes (“EBT”) to provide a reasonable return to the stockholders. The
threshold is based upon an 8% “RONA” (defined as 8% times avg. adjusted assets).
The threshold is estimated as part of the budget process but determined based
upon actual avg. adjusted assets for the payout. Adjusted assets include
accounts receivable, inventory, other current assets, net fixed assets less CIP,
other assets and the NPV of outstanding financed leases.     2.   A profit
sharing pool is created for profits exceeding this threshold.     3.   The pool
will be created from 50% percent of EBT above the threshold which will be shared
with the salaried employees and non-represented employees in the form of profit
sharing     4.   The profit sharing pool will be capped at a maximum of 20% of
EBT, as established by the Board of Directors.     5.   The profit sharing pool
is split into four groups, the “officer” group, “key manager” group, “salary”
group, and a “non-represented hourly” group.     6.   The officer group is
initially allocated 25% of the pool; the salary group is initially allocated 60%
of the pool; and the non-represented group is allocated 15% of the pool. The
initial officer and salary pools are reduced by equal amounts to effect a key
management group payout (as a percentage of earnings) up to 50% of the officer
group payout (as a percentage of earnings). Half of the salary and
non-represented pools are ratably allocated to individuals based upon their
regular wages as a percentage of aggregate regular wages, representing overall
company performance. The other half of the salary and non-represented pools are
allocated first to the respective operating unit based upon the operating unit
EBIT as a percentage of all operating unit EBIT, then to individuals based upon
their regular wages as a percentage of aggregate operating unit regular wages.  
  7.   To be eligible to participate in the plan, an individual must be actively
employed on the date of the distribution of the profit sharing or have retired
at the age of 55 or older on or after December 31, 2007. Officers, key managers,
salaried, and non-represented employees who become disabled or die during the
profit sharing year will be considered eligible to participate in the plan.
Officers, key managers, salaried, and non-represented employees who are
involuntarily terminated without cause on or after December 31, 2007 will be
considered eligible to participate in the plan.

The Board of Directors approves all profit sharing distributions and reserves
the right to change the plan as deemed necessary.

58